IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2361 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 5 DB 2017
                                :
           v.                   :            Attorney Registration No. 33015
                                :
HARRIS ROY ROSEN,               :            (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 6th day of July, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Harris Roy Rosen is disbarred from the Bar

of this Commonwealth, retroactive to March 16, 2017. Respondent shall comply with all

the provisions of Pa.R.D.E. 217 and shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).